Citation Nr: 1437467	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  08-32 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Denver, Colorado



THE ISSUES

1. Entitlement to Dependency and Indemnity Compensation (DIC).

2. Entitlement to accrued benefits.

3. Entitlement to service connection for the cause of the Veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1992.  He died on February [redacted], 2006.  The appellant claims as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the RO.

The Board notes that the RO resolved the issue of whether the appellant's marriage to the Veteran was valid by way of a deferred rating decision in January 2011.  Thus, the Board need not consider that matter on the merits at this time.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

This matter must be remanded so that a Statement of the Case (SOC) can be issued to the appellant.  

The Board in this regard accepts the appellant's January 2012 submission as a valid Notice of Disagreement (NOD) as it expresses an ongoing intent to appeal issues pertaining to death benefits.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO also should take all indicated action in order to furnish the appellant and her representative with a fully responsive Statement of the Case referable to the issues of entitlement to DIC, accrued benefits, and service connection for the cause of the Veteran's death.  Only if she perfects a timely appeal and after any necessary development has been completed should these matters be certified and returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

